Title: From Thomas Jefferson to John Dobson, 12 June 1792
From: Jefferson, Thomas
To: Dobson, John



Sir
Philadelphia June 12. 1792.

According to the desire expressed in your letter of May 30. to receive negociable paper rather than money, I now inclose you Mr. Pinkney’s bill of exchange on Willinks, Van Staphorsts & Hubbard of Amsterdam, bankers of the United States for 2535 gilders on public account for which I paid him one thousand dollars (@ 2[½?] per gilder) and my own bill on the Van Staphorsts & Hubbard for 1014. gilders on my own account, equal to four hundred dollars, the payment of both which is certain. I inclose triplicate letters of advice to accompany the bills. I presume I may count this sum to my credit as of the 19th. inst. and desire it may be placed to that of my bond to Jones of Bristol assigned to you. Whatever balance remains due on that bond, can only be paid by me out of the proceeds of the crop now growing, whenever that can be turned into money, and out of that it shall be paid.
 I am sorry it is not in my power to send you a copy of the paper given me from you by Mr. Eppes whereon were stated the payments made on my bill of exchange transferred to you from Mr. Tabb. This paper was left at my house in Virginia, where I keep all my papers of private account. I find a note of the balance due thereon as calculated by me Sep. 30. 1791. about £247–5–10 currency against which are to be set off Mr. Eppes’s payments of £250. so that there can be little due on that except what may be occasioned by any difference of exchange my calculation having been made at par. All this being a matter of simple calculation will be susceptible of no difficulty and may therefore be settled with Mr. Eppes as you propose. An acknolegement of the receipt of the inclosed bills, by post, will oblige, Sir your humble servt

Th: Jefferson

 